UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7139


DWIGHT DAVID LEWIS,

                  Petitioner – Appellant,

             v.

KEITH W. DAVIS, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00184-jlk-mfu)


Submitted:    October 21, 2009              Decided:   November 16, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwight David Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwight    David       Lewis      seeks       to     appeal      the       district

court’s    order     dismissing       as       successive          his   28    U.S.C.      § 2254

(2006) petition.           The order is not appealable unless a circuit

justice     or     judge     issues        a        certificate          of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.       § 2253(c)(2).               A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district     court      is     debatable         or        wrong      and       that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                              We have independently

reviewed the record and conclude that Lewis has not made the

requisite      showing.         Accordingly,           we     deny       a    certificate       of

appealability,       deny    leave     to       proceed       in    forma      pauperis,       and

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal   contentions           are    adequately         presented        in   the

materials      before    the     court       and      argument       would      not      aid   the

decisional process.

                                                                                        DISMISSED



                                                2